Title: To Thomas Jefferson from Wakelin Welch, 22 August 1796
From: Welch, Wakelin
To: Jefferson, Thomas


                    
                        Sr
                        London the 22 August 1796
                    
                    The Death of my Father lays upon me the disagreeable Task of acquainting our Correspondents with the Event and (as his partner and Sole Executor) of Settling all his Concerns.
                    The Multiplicity of Accounts I have to prepare will be an Apology for my Abruptness.
                    I have inclosed your Account Current leaving a Balance due to the House of Robert Cary & Co. £132—17—8—which I will thank you to acknowledge by the first opportunity and to discharge as soon as possible.
                    The Affairs of the House will be transacted under the old Firm of Robert Cary & Co. and their office will be at No. 65 Houndsditch London. I am Sr your very humble Servant  for Robt Cary & Co
                    
                        Wake Welch
                    
                